DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11, 13-16, 18, and 21-22 are pending.  Claims 12 and 17 were canceled in the Reply filed 8/8/2022.  Claims 2-3, 5-11, 14-15, and 21-22 remain withdrawn. Claims 1 and 16 were amended in the Reply filed 8/8/2022. Claims 1, 4, 13, 16, and 18 are presently examined. 

Election/Restrictions
Applicant's election with traverse of Group I (original claims 1-5, 10, and 12-18) and the originally elected species of “ADC1” (“AF-Arg-Lys(PEG4-Mal-Trastuzumab)-Phe-OH”) as disclosed at Example 10 in the reply filed on 4/14/2022 is acknowledged.  The traversal was fully considered and addressed in the Action mailed 5/17/2022, but deemed not persuasive for reasons of record and made Final. 
The originally elected species of “ADC1” (“AF-Arg-Lys(PEG4-Mal-Trastuzumab)-Phe-OH”; see also CAS RN No. 2758698-89-2D) as disclosed at Example 10, wherein Applicant identified that W1 is auristatin Phe; V is Mal-trastuzumab; Dxx is Arg; Dyy is a covalent bond; S is a polyalkylene oxide (PEG4); Axx is Lys; Ayy is Phe; Z is OH; Rx is understood to be absent; and T is understood to be “PEG4-Mal-trastuzumab” (see, e.g., Reply filed on 4/14/2022 at 17). The originally elected species is understood to read upon instant claims 1, 4, 8-10, 12-13, and 16-18.
Following an extensive search and examination, the originally elected species was deemed free of the prior art.  Per MPEP § 803.02,
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
Examination was previously extended to a non-elected species, overcome by amendment and Applicant traversal.  The prior non-elected species read upon claims 1, 4, 13, 16 and 18.  As noted at MPEP § 803.02, a prior art search will not be extended unnecessarily beyond a proper Markush grouping.
Claims 6-7, 11, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022.
Claims 2-3, 5, 8-10, and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022.  Applicant failed to identify claims 8-10 as withdrawn in the Reply field 8/08/2022.
Claims 1, 4, 13, 16, and 18 are presently examined.

Priority
	Examiner notes that the Foreign priority document of EP17201589.3 appears to differ substantially from the instant Specification.  For example, Examples 8-14 are completely absent from the priority document, and Figures 36-60b appear to be completely absent.  Therefore, Applicant is invited to unambiguously identify support in the priority documents for any subsequently filed amendments to ensure priority is not denied and to facilitate compact prosecution.

Claim Interpretation
For purposes of examination, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 1 is representative of the pending claim scope.  However, claim 1 is understood to recite an improper Markush Grouping as identified below.  Applicable claim interpretation is discussed below.
Claim interpretations were previously set forth on record in the Action mailed 5/17/2022 at pages 4-7, and those discussions are incorporated herein.
At claim 1, the term “antineoplastic drug” and “drug” is understood to include at least all compounds enumerated in the Specification and identified as “antineoplastic agents” (see, e.g., Spec. filed 5/14/2020 at page 82 at line 15 to page 84 at line 6, enumerating proteins, peptides, “inhibitors” generally, small molecules, “analogues”, and other structurally diverse compounds). The term is understood to also include estrogens and other “[e]ndocrine therapies” (see id), as well as various mechanistically diverse compounds (see, e.g., id., noting that alkylating agents, alkaloids, antimetabolites, endocrine therapies, kinase inhibitors, and various other compounds such as PBDs and doxorubicin work via distinct chemical pathways).
At claim 1, the phrase “derived from an antineoplastic drug” is undefined on record and does not literally appear in the originally filed disclosure.
At claim 1, the phrase “auristatin analog” is interpreted in view of the definition provided (see, e.g., Spec. filed 5/14/2020 at 48 at lines 10-30; emphasis added).
At claim 1, the phrase “amino acid” is understood to include α-, β-, and γ-amino acids, and the phrase includes naturally occurring amino acids as well as synthetic amino acids (see, e.g., Spec. filed 5/14/2020 at 44 at lines 20-37).
At claim 1, the phrase “trifunctional” is defined to mean a “compound or moiety having three functional groups that can form or have formed three covalent bonds to adjacent moieties”, wherein a “functional group” is a “group capable of bonding to another functional group by forming at least one covalent bond without need for breaking any C-C or C-H covalent bonds” (see, e.g., Spec. filed 5/14/2020 at 44 at lines 20-37). Notably, all amino acids have an amine group (e.g., -NH or -NH2) and all amino acids have a carboxyl group (-COOH), and are therefore are all “bifunctional”.  Therefore, the term “trifunctional” is fairly understood to encompass any amino acid containing at least one additional “functional group” on the α-, β-, or γ-carbon, including the “R” side chain.
The phrase “capable of interacting with a tumor cell” is not defined on record.  The closest terminology is found at page 49 of the specification and refers to “target cell” generically. However, the description describes this phrase using only functional language (see, e.g., Spec. filed 5/14/2020 at 49 at lines 5-25) in the absence of any disclose of what compounds satisfy such limitations a priori.  Accordingly, any moiety capable of binding or complexing with a protein on a cell surface of any tumor cell type (mammalian, etc.) is understood to satisfy this claim recitation. 
Additional claim interpretations are set forth in rejections below, and those interpretations are incorporated herein. 

Withdrawn Rejection(s)
The rejection of claims 1, 4, 13, 16, and 18 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO2009/117531 (Sept. 24, 2009; Bovee et al.; cited in IDS filed 8/17/2020) as evidenced by Oflazoglu et al. (Clin Cancer Res, vol. 14(19) (Oct. 1, 2008); hereafter “Oflazoglu”; cited in previous action) has been successfully traversed.

Maintained or Revised Claim Rejections, as Necessitated by Applicant Amendment
Claim Rejections - Improper Markush
Claims 1, 4, 13, 16, and 18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Claim 1 is representative of the pending claim scope and the dependent claims do not recite or clearly require any particular single structural similarity having a common use.  More specifically, Claim 1 recites two distinct formulas, Formula (I) and Formula (I’), which each comprise the variable components of W, Axx, Ayy, Z, T, W1, Dxx, Dyy, Rx, S, and V.  Each such component is highly variable; for example “W” is any “antineoplastic drug” derived moiety, which presumably includes small molecules, aptameric compounds, siRNAs, enzymes, polypeptides, PNAs, LNAs, etc., etc., which share no significant required structural similarity.  Similarly, S reasonably reads upon any molecule comprising “one or more atoms selected from carbon, nitrogen, oxygen, and sulfur”, which encompasses distinct classes of molecules including at least PEG moieties, polypeptides, enzymes, carbohydrates, etc., which share no significant required structural similarity. Similarly, V is an ill-defined and functionally defined genus of any possible “moiety comprising an antibody or fragment thereof capable of interacting with a tumor cell” of an unspecified type (e.g., tumor cells of neuronal lineage, tumor cells of muscle lineage, tumor cells of retinal lineage, tumor cells of glandular lineage, etc.), wherein V may presumably have any possible antibody structure (from any organism) including any length and fragment thereof, including ones which share no significant required structural similarity.  Although Axx and Ayy are required structures selected from particular amino acids, no particular amino acids are actually required or identified as a single, significant structural similarity.  To the contrary, Axx is understood to be any “trifunctional amino acid”, which may be selected from any non-D configured α-, β-, or γ-amino acids, including naturally occurring amino acids as well as synthetic amino acids (see, e.g., Spec. filed 5/14/2020 at 44 at lines 20-37).  This is a vast genus because there are over 500 naturally occurring amino acids1, thousands of non-natural amino acids, post-translationally modified amino acids, etc. Accordingly, such structures do not share any single structural similarity corresponding to any known or disclosed structure/function relationship.  Accordingly, claim 1 recites a genus of highly varied alternatives that do not belong to a recognized class or share a “single structural similarity”.  
Similarly, the dependent claims do not unambiguously limit or recite any required structures that amount to a “single structural similarity” shared by all compounds.  In sum, claims 1, 4, 13, 16, and 18 fail to recite or require any structural limitations that amount to a “single structural similarity” shared by all compounds, or any required structures belonging to a recognized class of compounds.
The claimed genera fail to identify compounds have “a common use” because, although the vast genus of ligand-drug conjugates encompasses distinct drugs identified by Applicant collectively as “antineoplastic drugs”, the genus appears to include vastly diverse chemical compounds including estrogen (i.e., birth control), epoxides (i.e., fumigants, antifreeze), polyketides (i.e., antifungals), etc., that are mechanistically distinct, and lack any specific “common use” since such enumerated compounds (see, e.g., Spec. filed 5/14/2020 at page 82 at line 15 to page 84 at line 6, enumerating proteins, peptides, “inhibitors” generally, small molecules, “analogues”, and other structurally diverse compounds) lack any common structure or specific common usage (e.g., colorectal cancer, breast cancer, glioblastomas, bladder cancer, lung cancer, etc. are different diseases that are treated using different compounds, and such compounds are not reasonably interchangeable, and therefore lack a single “common use”). Likewise, the “vector moiety” lacks any common required structure, or any common required target tumor cell (e.g., the cell type may range from any of “tumor” cell, in plants, mammalian cells, animal cells, bladder cells, neuronal cells, muscle cells, retinal cells, glandular cells, fat cells, etc.).  Accordingly, such groups of unrelated drugs and unrelated “vector moieties” do not share a “common use”.
In sum, in the absence of (i) any significant, shared, and required structure among all compounds claimed, or (ii) any common use, then the Markush groupings recited at claims 1, 4, 12, 17, and 18 are rejected as improper. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 1, 4, 13, 16, and 18 are rejected.
Response to Arguments: Improper Markush
Applicant's arguments filed 8/08/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 14-16 of the Reply (see, e.g., Reply filed 8/08/2022 at 14 at § Rejections Based on Improper Markush” to 16 at 1st full ¶).
It is the Examiner’s understanding that Applicant is alleging that the Markush groupings at claims 1, 4, 13, 16, and 18 are proper because at least claim 1 recites compounds sharing a “single structural similarity” (see, e.g., Reply filed 8/08/2022 at 14 at § Rejections Based on Improper Markush” to 16 at 1st full ¶).  Applicant addresses W1, Dxx, and V explicitly, but fails to actually identify any “single structural similarity” (see, e.g., Reply filed 8/08/2022 at 15 at 4th full ¶). Applicant fails to acknowledge, address, or identify a single common structure shared among all possible “antineoplastic drugs” (W1) encompassed by the pending claims (see, e.g., Spec. filed 5/14/2020 at page 82 at line 15 to page 84 at line 6, enumerating proteins, peptides, “inhibitors” generally, small molecules, “analogues”, and other structurally diverse compounds).  Furthermore, Applicant fails to identify how a “covalent bond” or various amino acid (i.e., Dxx) shares any “single structural similarity” (see, e.g., Reply filed 8/08/2022 at 15 at 4th full ¶ at (b)); and also fails to identify how “V” shares any “single structural similarity” since the “antibody or fragment thereof” may have different lengths, different targeted tumor cells, different Kd values, different molecular weights, etc., etc. (see, e.g., Reply filed 8/08/2022 at 15 at 4th full ¶ at (c)).  Therefore, no “single structural similarity” in common with all embodiments has been identified by the Applicant where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature (see, e.g., MPEP § 2117).  At best, perhaps a common peptide backbone is shared in the “antibody or fragment thereof”, but a common peptide backbone is not sufficient to constitute a “single structural similarity” because no “common use” flows from the ubiquitous peptide backbone since the usage depends upon the sequence and structure of the peptide sequence.  Accordingly, no “single structural similarity” was identified by the Applicant, but rather Applicant identified the vast variability of each variable portion of the improper Markush.
It is the Examiner’s understanding that Applicant is alleging that the Markush groupings at claims 1, 4, 13, 16, and 18 are proper because at least claim 1 recites compounds sharing a “single structural similarity” (see, e.g., Reply filed 8/08/2022 at 14 at § Rejections Based on Improper Markush” to 16 at 1st full ¶).  
Accordingly, the arguments have been fully considered but not found persuasive.  A Markush grouping is proper if the alternatives defined by the Markush group share a “single structural similarity” and a common use; here no “single structural similarity” has been identified as shared among all species within the pending claims, the compounds recited cannot be said to be functionally equivalent (e.g., epoxides, estrogen, polyketides, etc. are not functional equivalents), and no “substantial structural feature” and “a common use that flows from the substantial structural feature” has been identified since all portions of the claimed compounds are highly variable.  
Therefore, the rejection is maintained as revised above, and all revisions were necessitated by Applicant amendment. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “hydrophobic side chain” at claim 1 is a relative term which renders the claim indefinite (see last line at page 2 of claims filed 8/08/2022, at Dxx proviso). The term “hydrophobic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the art provides conflicting guidance depending upon the application, conditions, and method for evaluating hydrophobicity and/or hydrophilicity utilized.  For example: 
Serine has been identified in the prior art as both hydrophobic (see, e.g., US2014/0286865A1 at ¶[0067], cited in previous action; see also US 5,670,483 at claims 1 and 7, identifying serine as hydrophobic) and hydrophilic (see, e.g., Livingstone et al., Protein sequence alignments, CABIOS, vol. 9(6):745-756 (1993); cited in previous action; hereafter “Livingstone”; at Figure 1);
Glutamine has been identified as hydrophobic (see, e.g., US’865A1 at ¶[0067]) and hydrophilic (see, e.g., Livingstone at Figure 1);
Threonine has been identified as hydrophobic (see, e.g., Livingstone at Figure 1) but also hydrophilic (see, e.g., Taylor at 86 at § 5.2.2.2)2;
Tyrosine has been identified as both hydrophobic (see, e.g., Livingstone at Figure 1) and hydrophilic (see, e.g., Taylor at 87 at § 5.2.2.3);
These examples are not exhaustive.  However, if tyrosine is deemed hydrophilic as taught by the prior art (see, e.g., Taylor at 87 at § 5.2.2.3), then all amino acids with a hydrophilicity value greater than tyrosine are presumably also hydrophilic, which would include amino acids such as valine, leucine, and alanine (see, e.g., US 4,554,101 at col 2 at lines 1-20, providing a table of comparative hydrophilicity values reproduced below):

    PNG
    media_image1.png
    649
    572
    media_image1.png
    Greyscale

However, if lysine is considered hydrophobic as taught by the prior art (see, e.g., Livingstone at Figure 1), then all amino acids with a hydrophilicity value less than lysine are presumably also hydrophobic, which would include amino acids such as serine, asparagine, glutamine, valine, alanine (see, e.g., US’101 at col 2 at lines 1-20).  Accordingly, terms such as “hydrophobic” and “hydrophilic” are relative terms, and almost any amino acid is therefore more or else less hydrophobic than another amino acid arbitrarily selected by an artisan.  Accordingly, the use of a relative term in the absence of any unambiguous definition renders the metes and bounds of the claim scope indefinite, and close prior art exists as noted in the previous action. Therefore, the scope of claim 1 is rejected as indefinite.  For purposes of applying prior art, “hydrophobic” is understood to apply to all amino acids identified by any prior art reference as “hydrophobic”. 
At claim 1, the phrase “moiety comprising an antibody or fragment thereof tumor cell” is now functionally defined, as any “fragment” that is “capable of interacting with a tumor cell”.  However, this phrase is ill-described in the specification.  Specifically, the length, charge, sequence composition, and molecular weight of the “fragment” is unlimited.  The “tumor cell” is unlimited and presumably encompass tumor cells of neuronal, vascular, fat, retinal, muscle, skin, intestinal, reproductive cells, etc., etc., and presumably encompass tumor cells of non-mammalian organisms such as plants. Furthermore, the phrase “capable of interacting with a tumor cell” is undefined on record, and therefore it is unclear if “capable of interacting” should be subjectively interpreted to require a minimal Kd value, if a threshold metric must be satisfied (binding, expression change, etc.), or if any basal level of “interaction” is sufficient even if non-specific.  Accordingly, the metes and bounds of what structures are encompassed by the phrase “moiety comprising an antibody or fragment thereof tumor cell” are unknown, and there exists close prior art as noted in the previous action.  Per MPEP § 2173, “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent”; per MPEP § 2173.02(II), 
[i]f the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  
Here, the “moiety” is understood to broadly read any antibody or any fragment thereof, subjectively “capable of interacting” with any tumor cell, without limitation.  Although breadth alone is not indefinite, here, the extension of this vast genus to further include “fragments”, wherein the “fragments” are “capable of interacting with a tumor cell” renders the claim scope indefinite.  The metes and bounds of “fragments” that are “capable of interacting with [any] tumor cell” are unknown and not identified.  Accordingly, the public would not be aware of the boundaries of what constitutes infringement of the patent or how to avoid infringement.  Therefore, claim 1 is rejected as indefinite.
	Claim 13 depends from amended claim 1, wherein amended claim 1 was amended to remove the reference to “moiety derived from a drug” in the most recent reply.  Claim 13 continues to recite the limitation "moiety from a drug".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of applying prior art, the language at claim 13 is understood to refer to the “moiety derived from an antineoplastic drug, a radioisotope of the antineoplastic drug, or a pharmaceutically acceptable salt of the antineoplastic drug”. 
	Claim 16 has been amended to recite “V represents a moiety comprising the antibody”, which renders the claim indefinite.  “The” is a definite article used before a noun to indicate that the identify of the noun is known to the reader. “An” is an indefinite article used before a noun that is general or when its identity is not known.  Here, claim 1 recites “V represents a moiety comprising an antibody.... capable of interacting with a tumor cell”, which a generic in nature, and wherein “comprising an antibody” encompasses structures comprising 1, 2, 3, 10, or more antibodies.  Therefore, the identify of the antibody is not known, the structure of the antibody is not given, and the tumor cell it is “capable of interacting with” to some extent is not identified.  Therefore, the usage of the definite article “the” at amended claim 16 renders the claim scope indefinite, because it is prima facie unknown what exact antibody is being referred to.  For purposes of applying prior art, claim 16 is interpreted as reciting “comprising an antibody”.
Claims 1, 4, 13, 16, and 18 depend from an indefinite base claim and do not resolve the indefiniteness of the base claim.  Therefore, such claims are also rejected as indefinite.
Claims 1, 4, 13, 16, and 18 are rejected as indefinite.
Response to Arguments: 112(b) Rejections
Applicant's arguments filed 8/08/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 16 of the Reply (see, e.g., Reply filed 8/08/2022 at 16 at § Section 112 Rejections).
It is the Examiner’s understanding that Applicant is alleging that “Dxx is no longer defined by reference to the ‘hydrophobic side chain” (id).  This is incorrect because claim 1 continues to recite “with the proviso that if Dxx is an amino acid having a hydrophobic side chain...”, which continues to render the claim scope indefinite because it is still unclear when (or even if) the proviso is invoked since “hydrophobic” is subjective in nature as explained by the Examiner in the maintained rejection.
The amendments pertaining to V has necessitated a revised rejection as set forth above.
Examiner acknowledges that Applicant alleges that “persons . . .could reasonably conclude that the Inventors had possession of the claimed inventions” (see, e.g., Reply filed 8/08/2022 at 16 at 4th full ¶).  This is not the test for definiteness.  Rather, per MPEP § 2173.02(II), 
[i]f the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  
Here, close prior art exists on record, but the claim scope is ambiguous as identified above.  Therefore, an artisan could not reasonably be aware of how to avoid infringement, and the rejection remains proper. 
Accordingly, the rejections are maintained as revised above.  All revisions were necessitated by Applicant amendment. 


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 13, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is representative of the pending claim scope and has been rejected as indefinite and as containing an improper Markush grouping (see, e.g., Rejections above), and those discussions are incorporated into the instant rejection.
Claim 1 contains functional language that does not reasonably correspond to any specific structures, and no structure/function relationship is provided on the instant record commensurate in scope with the functional requirements recited in the claims such that an artisan would reasonably be aware, a priori, of the metes and bounds of the structures capable of satisfying the functional requirements, or be aware of what compounds are included or excluded by such language in a manner sufficient to avoid infringement.
Specifically, claim 1 recites and requires a “hydrophobic side chain”, but this term is indefinite for reasons set forth above under 35 USC 112, and those reasons are incorporated herein.  In the absence of an adequate description descripting what is or is not included by this term, one of ordinary skill in the art would not reasonably know what structures were included or excluded from the pending claim scope.  Accordingly, in the absence of a clear structure/function relationship, an artisan could not reasonably conclude Applicant had possession of a genus of compounds that do not correspond to a known structure/function relationship.
In addition, claim 1 recites and requires that V is “a moiety comprising an antibody or fragment thereof capable of interacting with a tumor cell”.  However, no structure/function relationship is provided and the claim fails to even recite a specific tumor cell or what is even meant by the subjective phrase “capable of interacting”.  This raises substantial concern because common targeting moieties like monoclonal antibodies are may bind specifically to one “tumor cell” but not at all to another “tumor cell”, and are therefore dependent upon the unspecified “tumor cell”, which may presumably be selected from any type or subtype of tumor cell in any animal, plant, or non-animal cell type capable of forming tumors.  Furthermore, the amended claim now recites “an antibody or fragment thereof capable of interacting with a tumor cell”, and zero discussion of the structures of such “fragments” and how to identify them, a priori, was actually set forth on record. This is further complicated by the subjective requirement that such fragments be “capable of interacting” to some subjective extent, in some subjective threshold metric, to any possible tumor cell.  Accordingly, such functional and ill-described language fails to correspond to any particular structures, but instead appears to merely recite desired and hoped-for results that Applicant hopes the invention might someday address.  As such, the functional language amounts to “reach-through” that ambiguously attempts to encompass myriad “moieties” that are presently undiscovered and may only be created in the future.  Accordingly, in the absence of a clear structure/function relationship, an artisan could not reasonably conclude Applicant had possession of a genus of compounds containing a moiety of unknown and undescribed antibodies and ill-described fragments thereof that somehow achieve the desired functionality recited.
Upon review of the embodiments reduced to practice, Examiner notes that only a small number of highly similar compounds were reduced to practice, which cannot reasonably be said to represent the highly varied genus presently claimed, and cannot be said to reasonably provide guidance regarding the claimed structures that can successfully perform and satisfy the functional limitations presently claimed.
Therefore, the pertinent question is simply, “What structures known in the prior art are included or excluded from the scopes of instant claim 1 in view of the functional limitations?”.  The original disclosure provides no answer or guidance commensurate in scope with the recited genus, and therefore it is unclear what the Applicant contemplates as the metes and bounds of their invention.  In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973).
Here, no “precise definition” by structure, formula, or exact chemical name was provided on record.  The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Here, the term “hydrophilic” appears to be a fence attempting to encompass a perceived genus without an accompanying description meaningfully describing such a genus.
Accordingly, the scope of the genus is unknown, and may be vast and highly varied potentially encompassing >>trillions of species, or may contain only the highly similar species explicitly disclosed and reduced to practice.  Accordingly, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention at least because the original disclosure fails to reasonably identify what the full scope of the invention may be.
Conclusion
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1, 4, 13, 16, and 18 are rejected.
Response to Arguments: 112(a) Rejection
Applicant's arguments filed 8/08/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection at pages 16 of the Reply (see, e.g., Reply filed 8/08/2022 at 16 at § Section 112 Rejections).
It is the Examiner’s understanding that Applicant is alleging that “Dxx is no longer defined by reference to the ‘hydrophobic side chain” (id).  This is incorrect because claim 1 continues to recite “with the proviso that if Dxx is an amino acid having a hydrophobic side chain...”, which continues to render the claim scope indefinite because it is still unclear when (or even if) the proviso is invoked since “hydrophobic” is subjective in nature as explained by the Examiner in the maintained rejection.  As noted above, such language amounts to a subjective functional description that fails to correspond to a known structure/function relationship.
The amendments pertaining to V has necessitated a revised rejection as set forth above.  As noted in the revised portion of the rejection, the structure/function relationship of V is still unknown.  No common structural motif was identified by the Applicant.  Furthermore, the reference to functionally defined fragments “capable of interacting” to some unknown extent and in some unknown way with any possible tumor cell further complicates written description issues since such language amounts to a “reach through” statement describing desired and hoped for results that fail to correspond to any structure/function relationship of recording evidencing possession. 
Applicant fails to unambiguously identify any common structure/function relationship wherein a common consensus structure is actually identified as responsible for a specific functionality.  Furthermore, Applicant fails to identify any definitions or description of record describing subjective terminology such as “capable of interacting” as used at amended claim 1. 
Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6214345 B1 (cited in previous action) appears to disclose similar compounds (see, e.g., US’345 at Scheme 12 at col. 65).
US 20020006379 A1 (cited in previous action) appears to disclose similar compounds, such as DOTA-Phe-Lys(HSG)-Tyr-Lys(HSG)-NH2, wherein DOTA is 1,4,7,10-tetraazacyclododecanetetraacetic acid and HSG is a histamine succinyl glycyl group (see, e.g., US’379 at ¶[0094]).
WO2009/117531 (Sept. 24, 2009; Bovee et al.; cited in IDS filed 8/17/2020) pertains to auristatin drug linker conjugates, including auristatin-dipeptide-antibody conjugates (see, e.g., WO’531 at title, abs, pages 117-118).  WO’531 discloses the embodiment of AF-methionine-(L)Lysine-diaminoethane-propionyl maleimide (see, e.g., WO’531 at Example 39 at page 105, identified as “8n”; see also id. at Figures 12-13), and the corresponding antibody-conjugate (see, e.g., WO’531 at Example 66 at pages 118-119, Table 8 on 118, showing AF-Met-(L)Lys-h1F6 conjugates). 
Oflazoglu et al. (Potent Anticarcinoma Activity of the Humanized Anti-CD70 Antibody h1F6 Conjugated to the Tubulin Inhibitor Auristatin via an Uncleavable Linker, Clin Cancer Res, vol. 14(19) (Oct. 1, 2008); hereafter “Oflazoglu”; cited in previous action) discloses that the antibody of h1F6 (i.e., an art-recognized anti-CD70 antibody),  is “capable of interacting with a target cell”, wherein the target cell is a tumor cell (see, e.g., Oflazoglu at title, abs).

Conclusion
Claims 1, 4, 13, 16, and 18 are rejected.  No claims are allowed.
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Wagner et al., New Naturally Occurring Amino Acids, Angew. Chem. Int. Ed. Engl., vol. 22:816-828 (1983); hereafter “Wagner”; at title, abs.
        2 See, e.g.,William R. Taylor, 5 - The properties of Amino Acids in Sequences, In Biological Techniques Series, Genetic Databases, Academic Press, 1997, Pages 81-103, ISSN 08924473; hereafter “Taylor”.